DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.
Examiner note: Claim 1 recites that “the first bit in the data is related to a weight data”, where “a first bit” is something that “each of the multi-level cells is... configured to store”. The Examiner notes that the fact that the weight data is something the memory circuit is configured to store in the first bit of the memory cells is interpreted as an intended use. Furthermore, as the weight data is explicitly claimed as digital data, which is stored in bits, the Examiner notes that it does not change the structural requirements of the multi-level cells from conventional multi-level cells. For example, any multi-level cell storage that can accept user requests to store data is “configured” to store weight data if the user so desires as the weight data is merely digital data (i.e. any consumer SSD that stores data in 3-bit TLC memory is configured to store a first bit, wherein the first bit is related to a weight data). Accordingly, “and the first bit in the data is related to a weight data” is not further limiting. However, the Examiner has given the limitation consideration in the rejection seen below to expedite compact prosecution. 

Claim Objections
Claims 8-11 and 17-20 are objected to because of the following informalities:
Claims 8 and 17 recite, “each of P and M, P and N and M and N”, which as best understood by the Examiner, should be amended to recite, “each of P and M, P and N, and M and N”. 
Claims 9-11 and 18-20 are objected to for failing to cure the deficiencies of a base claim from which they depend. 
Claim 20 recites, “the fourth bit in the data to each the multi-level cells”, which as best understood by the Examiner, should be amended to recite, “the fourth bit in the data to each of the multi-level cells”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2011/0126080 A1 (Wan) in view of US Patent Application Pub. No. US 2022/0005535 A1 (Kim) in further view of US Patent Application Pub. No. US 2020/0057561 A1 (Lai).
Regarding claim 1 and analogous claim 12: 
Wan discloses in an embodiment including [Figs. 3-6A], a storage device (210), comprising: a memory circuit (212) configured to store a plurality of first bits in a first page a plurality of second bits in a second page  and a plurality of third bits in a third page wherein the memory circuit includes a plurality of multi-level cells (200), each of the multi-level cells is of a same type and configured to store a same number of bits of data which include at least a first bit, a second bit and a third 5bit, the multi-level cells respectively store the first bit of the plurality of first bits for the first page, the second bit of the plurality of second bits for the second page and the third bit of the plurality of third bits for the third page (the memory cells are multi-state NAND (i.e. same type) memory, the memory cell stores at least 3 bits of information each (i.e. such as 4-bits) [0041] [0057-0063] [Fig. 6A]. The 4 bits in each of the memory cells are for 4 pages of data (lower, lower-middle, upper-middle and upper) stored across the corresponding bits of the memory cells [0010] [0063] [Fig. 6A]. The cells for storing the multiple pages are each configured to store a same number of bits (i.e. 3 or 4) and are of a same type (i.e. NAND) [0041] [Table 1] [Table IV]); and a control circuit (controller (244) with control circuitry (220) with the read/write circuits (230A-230B) (i.e. all interpreted as the control circuit) perform the memory operations on the memory array (200) [0043-0045] [Fig. 3]. The sense blocks (300) included in the read/write circuits (230A-230B), at the control of the state machine (222) of controller (220) determine if the cells trip at certain voltage thresholds so that the processor (492) of the sense block (300) can determine the resultant memory state and store that state data for the memory cells in the latches (494) [0052] [0057]). 
Wan does not explicitly disclose in the embodiment including [Figs. 3-6A], but later teaches that control circuit is configured to read the first bits according to a one-time reading operation related to the first bits (by disclosing that data can be programmed and read in 3-bits per cell with a lower, middle, and upper page according to the coding scheme of Table IV. The lower page of data can be read by reading at Vr4 (one-time reading) [0071] [Fig. 7]), read the second bits according to M reading operations related to the second bits (the middle page can be read by reading at Vr1, Vr3 and Vr6 (i.e. 3-times reading operation) (i.e. M = 3) [0071] [Fig. 7]), and read the third bits according to N reading operations related to the third bits (the upper page can be read by reading at Vr2, Vr5, and Vr7 (i.e. 3-times reading operation) (i.e. N = 3) [0071] [Fig. 7]), 10wherein a magnitude of a difference between M and N is less than or equal to 1 (M = 3, N = 3, 3-3 = 0 (i.e. less than or equal to 1) [0071]. Also see [Fig. 12] [0108-0113] [Fig. 13] [0114-0124]. Wan further discloses that for the coding scheme shown in [Table IV], the middle page is susceptible to program disturb errors, and the upper page is susceptible to read disturb errors, but the lower page is less susceptible to either [0076-0080] [0082] [Fig. 7]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of the embodiment of the non-volatile storage device disclosed by Wan in [Figs. 3-6A] to include storing and reading data based on the example three-bit encoding programming and reading method taught by Wan in Table IV and discussed in [0071]. 
One of ordinary skill in the art would have been motivated to make this modification because the encoding method has a maximum of 3 reads per page, which can improve system performance, as taught by Wan in [0069-0071]. 
Wan does not explicitly disclose, but Kim teaches that data with a higher reliability requirement should be stored in the first bit of data in the first page (by teaching that data may be stored in different pages of data in multi-level cells [0004] according to a page group of the pages, where the page group is based on the bit error rate of the pages [0039] [0041], such that data with a higher reliability requirement may be stored in a page group with higher reliability (i.e. lower bit error rate) [0008] [0043]. The bit error rate of a page may be determined according to the number of transitions of the page, such that a page with a lower number of pages would have a lower bit error rate and therefore a higher reliability [0032] [0041] [0043] [0048]. A transition occurs in the page when adjacent states store different bit values for the page [0040] [Fig. 3]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 3-bit MLC memory storing data according to the grey code taught by Wan to include storing data with a higher reliability requirement into pages with fewer transitions as taught by Kim, such as the lower page taught by Wan, because it only has one transition and therefore has a lower bit error rate and higher reliability as taught by Kim. 
One of ordinary skill in the art would have been motivated to make this modification because storing data with a higher reliability requirement in a lower bit error rate memory reduces bit error occurrence, as taught by Kim in [0018]. 
Wan in view of Kim does not explicitly disclose to store weight data in the memory cells, but Lai teaches to store weight data in memory cells based on reliability of the pages, such that more reliable memory locations and pages are used to store important weight data (by teaching that a storage device (220) may be configured to store data for an AI application [0055]. The storage controller of the memory device can then be configured to perform AI operations for the AI operation locally, based on received AI commands, on the memory device [0032-0034] [0059]. This allows movement of data between the CPU and the memory device to be reduced [0032-0034]. The data stored for the AI application can include weights of a neuron connection (i.e. weight data), and the storage controller may be configured to receive commands for multiply and accumulation operations for the weights [0059] [0068]. The storage controller may use AI-aware space mapping to map data of the weights into particular memory pages (as well as storage of other types of AI data (i.e. normal data)), so that important weights are stored in pages with greater reliability [0078] [0080] [0085] [0091] [0097]. In this way, weights that are more important may be stored in more reliable locations depending on the importance of the weights and other types of AI data (i.e. normal data) may be stored in other pages corresponding to their priority [Fig. 5C] [0078] [0080] [0091] [0097]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-level memory cells storing data of multiple pages, configured to store data with a higher reliability requirement in the more reliable lower pages, as taught by Wan in view of Kim to include the storage of important neuron weight data in more reliable locations (i.e. the more reliable lower page taught by Wan in view of Kim) as taught by Lai, and to include the storage of less important AI data in less reliable locations (i.e. the less reliable middle and upper pages) as taught by Lai and to include the circuitry for performing local processing of AI applications in the storage controller as taught by Lai. 
One of ordinary skill in the art would have been motivated to make this modification because being able to perform AI commands on the storage device can allow a system to offload AI operations to be performed locally at the storage device, which accelerates AI inference and training, reduces a load on the system process, and movement of data between the storage device and the system processor is reduced, as taught by Lai in [0071]. Furthermore, the important weight data may then be stored in pages that are more reliable than the less important weights and other AI data to improve the performance and reliability of accessing AI data as taught by Lai in [0085].
Regarding claim 2:
The storage device according to claim 1 is made obvious by Wan in view of Kim in further view of Lai (Wan-Kim-Lai). 
Wan does not explicitly disclose in the embodiment including [Figs. 3-6A], but later teaches wherein each of the multi-level cells is a triple-level cell, the first page is a low page, the second page is a middle page, and the third page is a high page (by teaching that data can be programmed and read according to the coding scheme of Table IV. The coding scheme includes a lower page, middle page, and upper page, such that the cells store 3-bits of data each [Table IV] [0031] [0071] [Fig. 7]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of the embodiment of the non-volatile storage device disclosed by Wan in [Figs. 3-6A] to include storing and reading data based on the example three-bit encoding programming and reading method taught by Wan in Table IV and discussed in [0071]. 
One of ordinary skill in the art would have been motivated to make this modification because the encoding method has a maximum of 3 reads per page, which can improve system performance, as taught by Wan in [0069-0071] [0123]. 
Regarding claim 3 and analogous claim 13:
The storage device according to claim 1 is made obvious by Wan-Kim-Lai. 
Wan does not explicitly disclose in the embodiment including [Figs. 3-6A], but later teaches, wherein each of the 15multi-level cells is a triple-level cell configured to store three bits of the data, wherein the three bits of the data are (1 1 1)2, (erase state) (1 0 1)2, (state 1) (1 0 0)2, (state 2) (1 1 0)2, (state 3) (0 1 0)2, (state 4) (0 1 1)2, (state 5) (0 0 1)2 (state 6) or (0 0 0)2 (state 7) respectively corresponding to a plurality of threshold voltage distributions Vt(1,1,1), Vt(1,0,1), Vt(1,0,0), Vt(1,1,0), Vt(0,1,0), Vt(0,1,1), Vt(0,0,1) and Vt(0,0,0), (see [Fig. 7]) and the threshold voltage distributions Vt(1,1,1), 20Vt(1,0,1), Vt(1,0,0), Vt(1,1,0), Vt(0,1,0), Vt(0,1,1), Vt(0,0,1) and Vt(0,0,0) are arranged in an order from low voltage to high voltage (see [Fig. 7]) (by teaching that data can be programmed and read according to the coding scheme of [Table IV] (reproduced below) corresponding to the voltage distributions shown in [Fig. 7] (reproduced below) [0031] [0071]).

    PNG
    media_image1.png
    296
    979
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    483
    952
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of the embodiment of the non-volatile storage device disclosed by Wan in [Figs. 3-6A] to include storing and reading data based on the example three-bit encoding programming and reading method taught by Wan in Table IV and discussed in [0071]. 
One of ordinary skill in the art would have been motivated to make this modification because the encoding method has a maximum of 3 reads per page, which can improve system performance, as taught by Wan in [0069-0071]. 
Regarding claim 4 and analogous claim 14:
The storage device according to claim 3 is made obvious by Wan-Kim-Lai. 
Wan does not explicitly disclose in the embodiment including [Figs. 3-6A], but later teaches, wherein M=3 and N=3 (by teaching the middle page can be read by reading at Vr1, Vr3 and Vr6 (i.e. 3-times reading operation) (i.e. M = 3) [0071] [Table IV] [Fig. 7]. The upper page can be read by reading at Vr2, Vr5, and Vr7 (i.e. 3-times reading operation) (i.e. N = 3) [Table IV] [0071] [Fig. 7]. Also see [Fig. 12] [0108-0113] [Fig. 13] [0114-0124]) a reading voltage of the one-time reading operation related to the first bits is between Vt(1,1,0) and Vt(0,1,0) (the lower page (i.e. related to the first bits) is read by reading at Vr4 (between state 3 (i.e. Vt(1,1,0)) and state 4 (i.e. Vt(0,1,0)). See [Fig. 7] and [Table IV] [0071]), reading voltages of the M reading operations related to the second bits are between Vt(1,1,1) and Vt(1,0,1), 5between Vt(1,0,0) and Vt(1,1,0), and between Vt(0,1,1) and Vt(0,0,1) respectively (the middle page (i.e. related to the second bits) is read at Vr1 (between state Erase (i.e. Vt(1,1,1)) and state 1 (i.e. Vt(1,0,1))), Vr3 (between state 2 (i.e. Vt(1,0,0)) and state 3 (i.e. Vt(1,1,0))) and Vr6 (between state 5 (i.e. Vt(0,1,1)) and state 6 (i.e. Vt(0,0,1))). See [Fig. 7] and [Table IV] [0071]), and reading voltages of the N reading operations related to the third bits are between Vt(1,0,1) and Vt(1,0,0), between Vt(0,1,0) and Vt(0,1,1), and between Vt(0,0,1) and Vt(0,0,0) respectively (the upper page (i.e. related to the third bits) is read at Vr2 (between state 1 (i.e. Vt(1,0,1)) and state 2 (i.e. Vt(1,0,0))), Vr5 (between state 4 (i.e. Vt(0,1,0)) and state 5 (i.e. Vt(0,1,1))) and Vr7 (between state 6 (i.e. Vt(0,0,1)) and state 7 (i.e. Vt(0,0,0))). See [Fig. 7] and [Table IV] [0071]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of the embodiment of the non-volatile storage device disclosed by Wan in [Figs. 3-6A] to include storing and reading data based on the example three-bit encoding programming and reading method taught by Wan in Table IV and discussed in [0071]. 
One of ordinary skill in the art would have been motivated to make this modification because the encoding method has a maximum of 3 reads per page, which can improve system performance, as taught by Wan in [0069-0071]. 
Regarding claim 5:
The storage device according to claim 1 is made obvious by Wan-Kim-Lai. 
Wan further discloses, wherein the memory circuit 10is a two-dimensional (2D) NAND flash memory, a 2D phase change memory (2D PCM), a 2D resistive random access memory (2D RRAM), or a 2D magnetoresistive random access memory (2D MRAM), and the multi-level cells are 2D memory cells (by disclosing that the memory array is a 2-dimensional memory array (i.e. 2D memory cells) [0043], and the memory cells may be NAND flash (i.e. 2D NAND flash memory) [0034] [0038] [0041] [0046] [0048]). 
Regarding claim 6:
The storage device according to claim 1 is made obvious by Wan-Kim-Lai. 
Wan further discloses, wherein the memory circuit 15is a three-dimensional (3D) NAND flash memory, a 3D phase change memory (3D PCM), a 3D resistive random access memory (3D RRAM), or a 3D magnetoresistive random access memory (3D MRAM), and the multi-level cells are 3D memory cells (by disclosing that the memory array is a 3-dimensional memory array (i.e. 23 memory cells) [0043], and the memory cells may be NAND flash (i.e. 3D NAND flash memory) [0034] [0038] [0041] [0046] [0048]). 
Regarding claim 7 and analogous claim 15:
The storage device according to claim 1 is made obvious by Wan-Kim-Lai. 
Wan further discloses, the second bits and the third bits in the data are related to normal data (by disclosing that the pages can store user data or system data (i.e. both normal data) [0031] [0047] [0048]). Wan further discloses that for the coding scheme shown in [Table IV], the middle page is susceptible to program disturb errors, and the upper page is susceptible to read disturb errors, but the lower page is less susceptible to either [0076-0080] [0082] [Fig. 7]). 
Wan does not explicitly disclose, but Lai teaches, and the weight data is used in a multiplication and accumulation operation (by disclosing that a storage device (220) may be configured to store data for an AI application [0055]. The storage controller of the memory device can then be configured to perform AI operations for the AI operation locally, based on received AI commands, on the memory device [0032-0034] [0059]. This allows movement of data between the CPU and the memory device to be reduced [0032-0034]. The data stored for the AI application can include weights of a neuron connection (i.e. weight data), and the storage controller may be configured to receive commands for multiply and accumulation operations for the weights (i.e. the weight data is used in a multiplication and accumulation operation) [0059] [0068]. The storage controller may use AI-aware space mapping to map data of the weights into particular memory pages (as well as storage of other types of AI data (i.e. normal data)) [0078] [0080] [0097]. In this way, weights that are more important may be stored in more reliable memory locations [0078] [0080] [0085] [0091] [0097]. In this way, weights that are more important may be stored in more reliable locations depending on the importance of the weights and other types of AI data (i.e. normal data) may be stored in other pages corresponding to their priority [Fig. 5C] [0078] [0080] [0091] [0097]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-level memory cells storing data of multiple pages, configured to store data with a higher reliability requirement in the more reliable lower pages, as taught by Wan in view of Kim to include the storage of important neuron weight data in more reliable locations (i.e. the more reliable lower page taught by Wan in view of Kim) as taught by Lai, and to include the storage of less important AI data in less reliable locations (i.e. the less reliable middle and upper pages) as taught by Lai and to include the circuitry for performing local processing of AI applications in the storage controller (i.e. to perform multiply and accumulate operations on the weight data) as taught by Lai. 
One of ordinary skill in the art would have been motivated to make this modification because being able to perform AI commands on the storage device can allow a system to offload AI operations to be performed locally at the storage device, which accelerates AI inference and training, reduces a load on the system process, and movement of data between the storage device and the system processor is reduced, as taught by Lai in [0071]. Furthermore, the important weight data may then be stored in pages that are more reliable than the less important weights and other AI data to improve the performance and reliability of accessing AI data as taught by Lai in [0085].
Claims 1, 8-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2021/0082497 A1 (Hara) in view of Kim in further view of Lai.
Regarding claim 1 and analogous claim 12: 
Hara discloses, a storage device comprising ([Fig. 2]): a memory circuit (23) configured to store a plurality of first bits in a first page, a plurality of second bits in a second page and a plurality of third bits in a third page, wherein the memory circuit includes a plurality of multi-level cells (the cells in the array (23) are QLC cells configured to store 4 bits per cell in order to store 4 pages of data [0159] [0233-0236] [Fig. 2] [Fig. 7A]) each of the multi-level cells is of a same type (NAND) and configured to store a same number of bits of data (i.e. 4 bits) which include at least a first bit (bits of the lower page), a second bit (bits of the middle page) and a third 5bit (bits of the upper page) the multi-level cells respectively store the first bit of the plurality of first bits for the first page (lower page), the second bit of the plurality of bits for the second page (middle page) and the third bit of the plurality of third bits for the third page (upper page [0233-0236] [Fig. 7A]) and a control circuit ((22) [Fig. 2] [0166]) configured to read the first bits (the controller (22) reads the data in the array (23) [0167]) according to a one-time reading operation related to the first bits (by disclosing that the controller (22) reads the state of the pages of memory for the lower page according to one read voltage (Vr8) [Fig. 7A] [Fig. 17] [0347]) read the second bits according to M reading operations related to the second bits (by disclosing that the controller (22) reads the state of the pages of memory for the middle page according to 4 (i.e. M=4) read voltages (Vr2, Vr4, Vr6 and Vr12) [Fig. 7A] [Fig. 17] [0348]) and read the third bits according to N reading operations related to the third bits10 (by disclosing that the controller (22) reads the state of the pages of memory for the upper page (i.e. related to the third bits) according to 5 (i.e. N=5) read voltages (Vr3, Vr7, Vr9, Vr11 and Vr12) [Fig. 7A] [Fig. 17] [0349])  wherein a magnitude of a difference between M and N is less than or equal to 1 (5-4 (i.e. difference between M and N) = 1). 
Hara does not explicitly disclose, but Kim teaches that data with a higher reliability requirement should be stored in the first bit of data in the first page (by teaching that data may be stored in different pages of data in multi-level cells [0004] according to a page group of the pages, where the page group is based on the bit error rate of the pages [0039] [0041], such that data with a higher reliability requirement may be stored in a page group with higher reliability (i.e. lower bit error rate) [0008] [0043]. The bit error rate of a page may be determined according to the number of transitions of the page, such that a page with a lower number of pages would have a lower bit error rate and therefore a higher reliability [0032] [0041] [0043] [0048]. A transition occurs in the page when adjacent states store different bit values for the page [0040] [Fig. 3]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 4-bit MLC memory storing data according to the grey code taught by Hara to include storing data with a higher reliability requirement into pages with fewer transitions as taught by Kim, such as the lower page taught by Hara, because it only has one transition and therefore has a lower bit error rate and higher reliability as taught by Kim. 
One of ordinary skill in the art would have been motivated to make this modification because storing data with a higher reliability requirement in a lower bit error rate memory reduces bit error occurrence, as taught by Kim in [0018]. 
Hara in view of Kim does not explicitly disclose to store weight data in the memory cells, but Lai teaches to store weight data in memory cells based on reliability of the pages, such that more reliable memory locations and pages are used to store important weight data (by teaching that a storage device (220) may be configured to store data for an AI application [0055]. The storage controller of the memory device can then be configured to perform AI operations for the AI operation locally, based on received AI commands, on the memory device [0032-0034] [0059]. This allows movement of data between the CPU and the memory device to be reduced [0032-0034]. The data stored for the AI application can include weights of a neuron connection (i.e. weight data), and the storage controller may be configured to receive commands for multiply and accumulation operations for the weights [0059] [0068]. The storage controller may use AI-aware space mapping to map data of the weights into particular memory pages (as well as storage of other types of AI data (i.e. normal data)), so that important weights are stored in pages with greater reliability [0078] [0080] [0085] [0091] [0097]. In this way, weights that are more important may be stored in more reliable locations depending on the importance of the weights and other types of AI data (i.e. normal data) may be stored in other pages corresponding to their priority [Fig. 5C] [0078] [0080] [0091] [0097]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-level memory cells storing data of multiple pages, configured to store data with a higher reliability requirement in the more reliable lower pages, as taught by Hara in view of Kim to include the storage of important neuron weight data in more reliable locations (i.e. the more reliable lower page taught by Hara in view of Kim) as taught by Lai, and to include the storage of less important AI data in less reliable locations (i.e. the less reliable middle and upper pages) as taught by Lai and to include the circuitry for performing local processing of AI applications in the storage controller as taught by Lai. 
One of ordinary skill in the art would have been motivated to make this modification because being able to perform AI commands on the storage device can allow a system to offload AI operations to be performed locally at the storage device, which accelerates AI inference and training, reduces a load on the system process, and movement of data between the storage device and the system processor is reduced, as taught by Lai in [0071]. Furthermore, the important weight data may then be stored in pages that are more reliable than the less important weights and other AI data to improve the performance and reliability of accessing AI data as taught by Lai in [0085].
Regarding claim 8 and analogous claim 17:
The storage device according to claim 1 is made obvious by Hara in view of Kim in further view of Lai (Hara-Kim-Lai). 
Hara further discloses, wherein each of the multi-level cells is a quad-level cell (the memory cells of the array store data in 16 states corresponding to four pages (i.e. quad-level cell) [0233-0236] [Fig. 7A]), and each of the multi-level cells is further configured to store a fourth bit of a plurality of fourth bits for a fourth page (bits of the top page [0233-0236] [Fig. 7A]), the control circuit reads the fourth bits according to P reading operations related to the fourth bits (by disclosing that the controller (22) reads the state of the pages of memory for the top page (i.e. related to the fourth bits) according to 5 (i.e. P=5) read voltages (Vr5, Vr10, Vr13, Vr13 and Vr15) [Fig. 7A] [Fig. 17] [0350]) and a magnitude of a difference between each of P and M, P and N and M and N is less than or equal to 1 (5-5 (i.e. a difference between P and N) = 0, 5-4 (i.e. a difference between P and M or N and M) = 1).  
Regarding claim 9 and analogous claim 18:
The storage device according to claim 8 is made obvious by Hara-Kim-Lai. 
Hara does not explicitly disclose in the first embodiment, but teaches that for programming in a second embodiment, wherein each of the multi-level cells is configured to store four-bits of the data, the four bits of the data are (1 1 1 1)2, (1 1 1 0)2, (1 1 0 0)2, (1 0 0 0)2, (1 0 1 0)2, (1 0 1 1)2, (1 0 0 101)2, (1 1 0 1)2, (0 1 0 1)2, (0 0 0 1)2, (0 0 0 0)2, (0 0 1 0)2, (0 0 1 1)2, (0 1 1 1)2, (0 1 1 0)2 or (0 1 0 0)2 respectively corresponding to a plurality of threshold voltage distributions Vt(1,1,1,1), Vt(1,1,1,0), Vt(1,1,0,0), Vt(1,0,0,0), Vt(1,0,1,0), Vt(1,0,1,1), Vt(1,0,0,1), Vt(1,1,0,1), Vt(0,1,0,1), Vt(0,0,0,1), Vt(0,0,0,0), Vt(0,0,1,0), Vt(0,0,1,1), Vt(0,1,1,1), Vt(0,1,1,0) and 15Vt(0,1,0,0), and the threshold voltage distributions Vt(1,1,1,1), Vt(1,1,1,0), Vt(1,1,0,0), Vt(1,0,0,0), Vt(1,0,1,0), Vt(1,0,1,1), Vt(1,0,0,1), Vt(1,1,0,1), Vt(0,1,0,1), Vt(0,0,0,1), Vt(0,0,0,0), Vt(0,0,1,0), Vt(0,0,1,1), Vt(0,1,1,1), Vt(0,1,1,0) and Vt(0,1,0,0) are arranged in an order from low voltage to high voltage (by teaching that in another embodiment, the data may be programmed according to a two pass programming operation as seen in [Fig. 58A]. The encoding shown in [Fig. 58A] is also a 1-4-5-5 encoding like the encoding in [Fig. 7A]. An alternative encoding method for the two-pass programming method shown in [Fig. 58A] includes the encoding scheme shown in [Fig. 64] [0516]. The encoding scheme shown in [Fig. 64] (reproduced below for Applicant’s convenience) has all of the voltage distributions corresponding to the same states as claimed in claim 9. Hara further teaches to modify the read thresholds discussed above in regards to [Fig. 7A] to be able to correctly read the fully programmed data of the 1-4-5-5 coding scheme in [Fig. 64] by reading the pages with voltage thresholds corresponding to transitions between bit states for each page. As the coding scheme shown in [Fig. 64] is also a 1-4-5-5 coding scheme like the one discussed for [Fig. 7A], it would also require one read voltage to read the lower page, 4 read operations to read the middle page, five read operations to read the upper page, and 5 read operations to read the top page in an analogous fashion to the read operation discussed for [Fig. 7A]. Hara discusses similar read operations performed for other coding schemes as well ([Fig. 63] corresponding to the coding in [Fig. 58A] with discussions in [0193] [0497-0498] [0502-0507] [0511] [0514]) such that one of ordinary skill in the art would configure the controller to read the 1-4-5-5 coding scheme shown in [Fig. 64] according to 1, 4, 5 and 5 reading operations for the lower, middle, upper, and top pages respectively (“the control unit 22 executes only necessary reads for the selected page”, which “differs depending on which page is read” [0339] according to the location of boundaries of logical 1’s and 0’s for each page [0340-0342] [0353] [0356]). 

    PNG
    media_image3.png
    142
    716
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of the controller programming a 1-4-5-5 encoding of data discussed by Hara in [Fig. 7A] and reading the fully  programmed data discussed by Hara [Fig. 17] to instead program the data according to the two-pass programming shown in [Fig. 58A] to the encoding shown in [Fig. 64] and then appropriately read the data with appropriate read voltages necessary for reading the bits of each page (1-4-5-5) as taught by Hara. 
One of ordinary skill in the art would have been motivated to make this modification because the two-pass programming method allows for the reliability of the write sequence to be improved, to speed up the first stage of programming, and transfer time and power consumption can be suppressed, as taught by Hara in [0512-0513]. 
Regarding claim 10 and analogous claim 19:
The storage device according to claim 9 is made obvious by Hara-Kim-Lai. 
Hara further teaches, wherein M=4, N=5 and P=5, a reading voltage of the one-time reading operation related to the first bits is between Vt(1,1,0,1) and Vt(0,1,0,1), reading voltages of the M reading operations related to the second bits are between Vt(1,1,0,0) and Vt(1,0,0,0), between Vt(1,0,0,1) and Vt(1,1,0,1), between Vt(0,1,0,1) and Vt(0,0,0,1), and between Vt(0,0,1,1) and Vt(0,1,1,1) respectively, reading voltages of the N reading operations related to the third bits are between Vt(1,1,1,0) and Vt(1,1,0,0), between Vt(1,0,0,0) and Vt(1,0,1,0), between 5Vt(1,0,1,1) and Vt(1,0,0,1), between Vt(0,0,0,0) and Vt(0,0,1,0), and between Vt(0,1,1,0) and Vt(0,1,0,0) respectively, and reading voltages of the P reading operations related to the fourth bits are between Vt(1,1,1,1) and Vt(1,1,1,0), between Vt(1,0,1,0) and Vt(1,0,1,1), between Vt(0,0,0,1) and Vt(0,0,0,0), between Vt(0,0,1,0) and Vt(0,0,1,1), and between Vt(0,1,1,1) and 10Vt(0,1,1,0) ) respectively (by teaching the encoding scheme shown in [Fig. 64] [0516] for the two-pass programming method shown in [Fig. 58A]. The encoding scheme shown in [Fig. 64] (reproduced below with correspondences between the read voltages required to read the different states for the different pages for Applicant’s convenience) has all of the voltage distributions corresponding to the same states as claimed and read voltages as claimed in claim 10). One of ordinary skill in the art would understand how to correctly read the data according to the encoding scheme as evidenced by other discussions of reading correct data based on the encoding scheme as seen in [0193] [0497-0498] [0502-0507] [0511] [0514], the reading of the data encoding shown in [Fig. 7a] with the method shown in [Fig. 17] (reproduced below for Applicant’s convenience) and based on Hara teaching (“the control unit 22 executes only necessary reads for the selected page”, which “differs depending on which page is read” [0339] according to the location of boundaries of logical 1’s and 0’s for each page [0340-0342] [0353] [0356]).

    PNG
    media_image4.png
    1748
    1704
    media_image4.png
    Greyscale

[The Examiner has marked circles between the bit transitions in [Fig. 7A] above for each page to show how they correspond to the read voltages needed to read the data for the corresponding pages shown in [Fig. 17]].

    PNG
    media_image5.png
    908
    1398
    media_image5.png
    Greyscale

[The Examiner has marked the bit transitions for the pages to show how they correspond to the read voltages shown in [Fig. 5] needed to read the page according to the teachings of Hara].

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of the controller programming a 1-4-5-5 encoding of data discussed by Hara in [Fig. 7A] and reading the fully  programmed data discussed by Hara [Fig. 17] to instead program the data according to the two-pass programming shown in [Fig. 58A] to the encoding shown in [Fig. 64] and then appropriately read the data with appropriate read voltages necessary for reading the bits of each page (1-4-5-5) as taught by Hara. 
One of ordinary skill in the art would have been motivated to make this modification because the two-pass programming method allows for the reliability of the write sequence to be improved, to speed up the first stage of programming, and transfer time and power consumption can be suppressed, as taught by Hara in [0512-0513]. 
Regarding claim 11 and analogous claim 20: 
The storage device according to claim 10 is made obvious by Hara-Kim-Lai. 
Hara further discloses the second bits, the third bits, and the fourth bits in the data are related to normal data (by disclosing that the pages are used to store user data or write data (i.e. both normal data) [0152-0159]]). 
Hara does not explicitly disclose, but Kim teaches that data with a higher reliability requirement should be stored in the first bit of data in the first page (by teaching that data may be stored in different pages of data in multi-level cells [0004] according to a page group of the pages, where the page group is based on the bit error rate of the pages [0039] [0041], such that data with a higher reliability requirement may be stored in a page group with higher reliability (i.e. lower bit error rate) [0008] [0043]. The bit error rate of a page may be determined according to the number of transitions of the page, such that a page with a lower number of pages would have a lower bit error rate and therefore a higher reliability [0032] [0041] [0043] [0048]. A transition occurs in the page when adjacent states store different bit values for the page [0040] [Fig. 3]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 4-bit MLC memory storing data according to the grey code taught by Kim to include storing data with a higher reliability requirement into pages with fewer transitions as taught by Kim, such as the lower page taught by Hara, because it only has one transition and therefore has a lower bit error rate and higher reliability as taught by Kim. 
One of ordinary skill in the art would have been motivated to make this modification because storing data with a higher reliability requirement in a lower bit error rate memory reduces bit error occurrence, as taught by Kim in [0018]. 
Hara does not explicitly disclose, but Lai teaches, wherein the first bit in the data is related to the weight data, and the weight data is used in a multiplication and accumulation operation (by disclosing that a storage device (220) may be configured to store data for an AI application [0055]. The storage controller of the memory device can then be configured to perform AI operations for the AI operation locally, based on received AI commands, on the memory device [0032-0034] [0059]. This allows movement of data between the CPU and the memory device to be reduced [0032-0034]. The data stored for the AI application can include weights of a neuron connection (i.e. weight data), and the storage controller may be configured to receive commands for multiply and accumulation operations for the weights (i.e. the weight data is used in a multiplication and accumulation operation) [0059] [0068]. The storage controller may use AI-aware space mapping to map data of the weights into particular memory pages (as well as storage of other types of AI data (i.e. normal data)) [0078] [0080] [0097]. In this way, weights that are more important may be stored in more reliable memory locations [0078] [0080] [0085] [0091] [0097]. In this way, weights that are more important may be stored in more reliable locations depending on the importance of the weights and other types of AI data (i.e. normal data) may be stored in other pages corresponding to their priority [Fig. 5C] [0078] [0080] [0091] [0097]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-level memory cells storing data of multiple pages, configured to store data with a higher reliability requirement in the more reliable lower pages, as taught by Hara in view of Kim to include the storage of important neuron weight data in more reliable locations (i.e. the more reliable lower page taught by Hara in view of Kim) as taught by Lai, and to include the storage of less important AI data in less reliable locations (i.e. the less reliable middle and upper pages) as taught by Lai and to include the circuitry for performing local processing of AI applications in the storage controller (i.e. to perform multiply and accumulate operations on the weight data) as taught by Lai. 
One of ordinary skill in the art would have been motivated to make this modification because being able to perform AI commands on the storage device can allow a system to offload AI operations to be performed locally at the storage device, which accelerates AI inference and training, reduces a load on the system process, and movement of data between the storage device and the system processor is reduced, as taught by Lai in [0071]. Furthermore, the important weight data may then be stored in pages that are more reliable than the less important weights and other AI data to improve the performance and reliability of accessing AI data as taught by Lai in [0085].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wan-Kim-Lai in further view of US Patent Application Pub. No. US 2018/0074896 A1 (Takada) in further view of US Patent Application Pub. No. US 2013/0055046 A1 (Blodgett).
Regarding claim 16: 
The data accessing method according to claim 15 is made obvious by Wan-Kim-Lai. 
Wan does not explicitly disclose, but Takada teaches, further comprises: checking whether the normal data has at least one error bit; and calculating a number of the error bits in the normal data; (by teaching that a patrol read operation (500) reads a random page, which may be an upper page (i.e. the page storing normal data as taught by Wan in view of Lai) as the patrol read for [Fig. 34] is similar to the MLC process [0543] shown in [Fig. 24] [0427-0428], which reads an upper page [0428]. The controller performs an ECC process on the read page data [0550] and determines a reliability of the page of data in the memory cells [0552]. The reliability of the page of data in the memory cells may be based on a number of errors in the read page of data (i.e. checking whether the normal data has at least one error bit and calculating a number of the errors in the normal data) [0552] [0442] [Fig. 34]) reading the weight data from the first bits of the multi-level cells and reading the normal data from the second bits and the third bits of the 5multi-level cells (by teaching that when the reliability of the read data does not satisfy the specifications of the flash memory (i.e. based on the number of error bits of the read data) [0552-0553], the flash memory (100) performs a read operation of all pages allocated to the selected wordline corresponding to the address of the patrol read operation (i.e. reads the lower, middle, and upper pages (i.e. containing the weight and normal data as taught by Wan-Kim-Lai) [0554-0555] [Fig. 34]); correcting the at least one error bit of the normal data by the error correction code and updating the weight data (by teaching that the controller performs an ECC process on the data of each page to correct the detected error (i.e. correcting the at least one error bit of the normal data, and correcting the error bits of the weight data (i.e. updating the weight data)) [0556] [Fig. 34]); and writing the updated weight data to the first bits of the multi-level cells and writing the corrected normal data to the second bits and the third bits of 10the multi-level cells (by teaching that the controller sends corrected data of each page (i.e. updated weight data and corrected normal data) to the flash memory by sending corrected data of each of the lower, middle, and upper pages to the flash memory and rewrites the pages into the memory cells (i.e. writing the lower page (i.e. weight data as taught by Wan-Kim-Lai) and writing the middle and upper pages (i.e. normal data as taught by Wan-Kim-Lai) [0557-0562] [Fig. 34]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of operation of the flash memory controller disclosed by Wan to include performing the patrol read operation on a page of TLC memory cells, such as the upper page (i.e. storing the normal data as taught by Wan in view of Takada), and performing ECC correction on all of the pages of the TLC memory cells (i.e. upper, middle, and lower) and rewriting the corrected pages back to the TLC memory cells (i.e. including rewriting corrected (i.e. updated) weight and normal data to the corresponding pages as taught by Wan-Kim-Lai) as taught by Takada. 
One of ordinary skill in the art would have been motivated to make this modification because the error correction process ensures the reliability of the flash data based on the results of the patrol read operation, as taught by Takada in [0425] [0449] [0552] [0718]. 
Wan in view of Lai in further view of Takada does not explicitly disclose, but Blodgett teaches, setting a first threshold value (by disclosing that a threshold of the number of errors per page allowed before a block is refreshed may be set based on factors such as the life or age of the memory [0041]), the first threshold value is less than a 15maximum number of corrected bits of an error correction code (by teaching that approximately half (i.e. 12) the number of correctable error bits (i.e. 24) may be used as the threshold [0041]) comparing the number of the error bits in the normal data 32File: US15486F0SUNDIAL CONFIDENTIALwith the first threshold value; if the number of the at least one error bit is greater than the first threshold value, performing a refresh (i.e. rewriting) operation of corrected page data (by teaching that pages may be read as part of a refresh scan (i.e. like the patrol read of Takada), and if a page includes a number of errors that exceed the threshold, such as 12 or more errors in a page where the ECC can correct up to 24 bits in the page, the data pages of the entire block may then be read, corrected, and freshly programmed back into the block [0045-0046] [Fig. 6]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the error detection and rewriting operation disclosed by Wan-Kim-Lai in further view of Takada to include testing for a threshold number of errors in the page read as part of the patrol read operation before reading the rest of the pages of the block (or wordline as taught by Wan-Kim-Lai in further view of Takada) and rewriting the corrected data as taught by Blodgett. 
One of ordinary skill in the art would have been motivated to make this modification because it can be desirable to limit the number of times a memory cell is programmed, and the threshold ensures unnecessary programming can be avoided by not refreshing data if the minimum error threshold is not exceeded, as taught by Blodgett in [0034]. 

Response to Arguments/Amendments
In response to the amendments to the claims, the previous objections to the claims are withdrawn. However, in response to the amendments to the claims, new objections to claims 8-11 and 17-20 have been made.
In response to the amendments to the claims, the previous 35 U.S.C. §112(b) rejections have been withdrawn.
In response to the amendments to the claims, the previous 35 U.S.C. §102 rejections have been withdrawn.
In response to the amendments to the claims, a new 35 U.S.C. §103 rejection has been made to claims 1-20. Accordingly, Applicant’s arguments regarding the previous combination of references is unpersuasive. Furthermore, Lai is not relied upon for any of the limitations specifically challenged by Applicant’s arguments. Instead, a combination of Wan in view of Kim in further view of Lai or Hara in view of Kim in further view of Lai teaches the claimed limitations challenged in the arguments, the combinations of which the Applicant has not refuted, and Lai is only relied upon for the more generic teaching that more important weights should be stored in a more reliable memory location, which Applicant has not challenged. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139    

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139